UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q (Mark One) xQUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the Quarterly Period Ended March 31, 2015 ¨TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to . Commission File No. 001-13869 ONE WORLD HOLDINGS, INC. (Exact Name of Registrant as Specified in Its Charter) Nevada 87-0429198 (State or Other Jurisdiction Of Incorporation or Organization) (I.R.S. Employer Identification Number) 14515 Briarhills Parkway, Suite 105, Houston, Texas (Address of Principal Executive Offices) (Zip Code) Registrant’s telephone number, including area code (281) 940-8534 Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports); and (2) has been subject to such filing requirements for the past 90 days. Yes xNo ¨ Indicate by checkmark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes xNo ¨ Indicate by checkmark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer or a smaller reporting company.See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-3 of the Exchange Act.(Check one): Large accelerated filer ¨ Accelerated filer ¨ Non-accelerated filer ¨ Smaller reporting company x (Do not check if a smaller reporting company) Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act. Yes ¨No x As of May 19, 2015 there were 275,764,727 outstanding shares of the registrant’s common stock. 1 ONE WORLD HOLDINGS, INC. FORM 10-Q INDEX QUARTER ENDED MARCH 31, 2015 Page Number PART I – FINANCIAL INFORMATION Item 1.Financial Statements Condensed Consolidated Balance Sheets as of March 31, 2015 (Unaudited) and December 31, 2014 3 Condensed Consolidated Statements of Operations for the Three Months Ended March 31, 2015 and 2014 (Unaudited) 4 Condensed Consolidated Statements of Cash Flows for the Three Months Ended March 31, 2015 and 2014 (Unaudited) 5 Notes to Condensed Consolidated Financial Statements (Unaudited) 6 Item 2.Management’s Discussion and Analysis of Financial Condition and Results of Operations 14 Item 3.Quantitative and Qualitative Disclosures About Market Risk 21 Item 4.Controls and Procedures 21 PART II – OTHER INFORMATION Item 1.Legal Proceedings 22 Item 1A.Risk Factors 22 Item 2.Unregistered Sales of Equity Securities and Use of Proceeds 22 Item 3.Defaults Upon Senior Securities 23 Item 4.Mine Safety Disclosures 23 Item 5.Other Information 23 Item 6.Exhibits 23 Signature Page 2 Table of Contents PART I – FINANCIAL INFORMATION Item 1. Financial Statements ONE WORLD HOLDINGS, INC. Condensed Consolidated Balance Sheets March 31, (Unaudited) December 31, ASSETS Current assets: Cash $ $ Accounts receivable Inventories Prepaid consulting services Prepaid expenses and other current assets Total current assets Long-term prepaid consulting services Property and equipment, net Other assets Total $ $ LIABILITIES AND STOCKHOLDERS’ DEFICIT Current liabilities: Accounts payable and accrued expenses $ $ Accrued interest payable Convertible debentures, net of discount Derivative liability Notes payable Current portion of long-term debt, net of discount Stockholder advances Total current liabilities Long-term debt, net of current portion and discount Total liabilities Commitments and contingencies Stockholders’ deficit: Preferred stock, $0.001 par value, 10,000,000 shares authorized: Series AA, 80,000shares issued and outstanding 80 80 Series BB, 186,000 shares issued and outstanding Common stock; $0.0025 par value, 500,000,000 shares authorized, 251,253,580 and 170,767,039 shares issued and outstanding, respectively Additional paid-in capital Accumulated deficit ) ) Total stockholders’ deficit ) ) $ $ See accompanying notes to condensed consolidated financial statements 3 Table of Contents ONE WORLD HOLDINGS, INC. Condensed Consolidated Statements of Operations (Unaudited) Three Months Ended March 31, Sales $ $ Cost of sales Gross deficit ) ) Operating expenses: Selling, general and administrative Research and development Depreciation Total operating expenses Loss from operations ) ) Other income (expense): Interest expense ) ) Gain (loss) on derivative liability ) Gain (loss) on debt settlement ) Total other expense ) ) Loss before income taxes ) ) Provision for income taxes - - Net loss $ ) $ ) Net loss per common share – basic and diluted $ ) $ ) Weighted average number of common shares outstanding – basic and diluted See accompanying notes to condensed consolidated financial statements 4 Table of Contents ONE WORLD HOLDINGS, INC. Condensed Consolidated Statements of Cash Flows (Unaudited) Three Months Ended March 31, Cash flows from operating activities: Net loss $ ) $ ) Adjustments to reconcile net loss to net cash used in operating activities: Depreciation expense Amortization of debt discount to interest expense Interest expense added to stockholder advances - Common stock issued for services (Gain) loss on derivative liability ) (Gain) loss on debt settlement ) Changes in operating assets and liabilities: Accounts receivable - Inventories ) Prepaid consulting services Prepaid expenses and other current assets Accounts payable and accrued expenses ) Accrued interest payable Net cash used in operating activities ) ) Cash flows from investing activities - - Net cash provided by investing activities - - Cash flows from financing activities: Proceeds from convertible debentures Proceeds from notes payable - Proceeds from stockholder advances - Payments on convertible debentures ) ) Payments on stockholder advances ) ) Net cash provided by financing activities Net increase (decrease) in cash ) Cash, beginning of the period Cash, end of the period $ $ See accompanying notes to condensed consolidated financial statements 5 Table of Contents ONE WORLD HOLDINGS, INC. Notes to Condensed Consolidated Financial Statements Three Months Ended March 31, 2015 (Unaudited) NOTE 1 – DESCRIPTION OF BUSINESS AND BASIS OF FINANCIAL STATEMENT PRESENTATION Organization, Nature of Business One World Holdings, Inc. (the "Company"), a Nevada Corporation, is a Houston based company focused on doll design and marketing.Substantially all of the Company's operations are conducted through its wholly owned subsidiary, The One World Doll Project, Inc. (a Texas Corporation - "OWDPI"). OWDPI began operations on October 1, 2010, and on January 14, 2011, OWDPI was incorporated in the State of Texas.The accompanying consolidated financial statements are presented as if OWDPI was a corporation from inception.National Fuel and Energy, Inc. (a Texas Corporation) is a wholly owned subsidiary of the Company that has been dormant since its inception on October 1, 2010. Additionally, on July 21, 2011, we completed a reverse merger whereby OWDPI was recapitalized and became the reporting entity for accounting purposes.In October 2013, we received our first shipment of dolls from our manufacturer and commenced sales of dolls. Principles of Consolidation The consolidated financial statements include the accounts of the Company and its wholly owned subsidiaries, OWDPI and National Fuel and Energy, Inc. All significant intercompany accounts and transactions have been eliminated in consolidation. Interim Financial Information The interim financial information of the Company as of March 31, 2015 and for the three months ended March 31, 2015 is unaudited, and the balance sheet as of December 31, 2014 is derived from audited financial statements.The accompanying condensed consolidated financial statements have been prepared in accordance with U. S. generally accepted accounting principles for interim financial statements.Accordingly, they omit or condense notes and certain other information normally included in financial statements prepared in accordance with U.S. generally accepted accounting principles.The accounting policies followed for quarterly financial reporting conform with the accounting policies disclosed in Note 2 to the Notes to Consolidated Financial Statements included in our Annual Report on Form 10-K for the year ended December 31, 2014.In the opinion of management, all adjustments necessary for a fair presentation of the financial information for the interim periods reported have been made.All such adjustments are of a normal recurring nature.The results of operations for the three months ended March 31, 2015 are not necessarily indicative of the results that can be expected for the fiscal year ending December 31, 2015.The unaudited condensed consolidated financial statements should be read in conjunction with the consolidated financial statements and the notes thereto included in our Annual Report on Form 10-K for the year ended December 31, 2014. Certain amounts in the condensed consolidated financial statements for the three months ended March 31, 2014 have been reclassified to conform to the current year presentation. 6 Table of Contents NOTE 2 – GOING CONCERN The Company has incurred operating losses since inception, only recently began sales of its dolls, and has limited financial resources and a working capital deficit of $16,800,707 at March 31, 2015. These factors raise substantial doubt about the Company's ability to continue as a going concern. The Company's condensed consolidated financial statements have been prepared on a going concern basis, which contemplates the realization of assets and the satisfaction of liabilities in the normal course of business.In addition, the Company had an accumulated deficit of $27,788,721 and a total stockholders’ deficit of $16,742,718 at March 31, 2015.The working capital deficit, accumulated deficit and total stockholders’ deficit resulted primarily from the significant derivative liability and debt recorded at March 31, 2015.The Company's ability to continue as a going concern is dependent upon its ability to develop additional sources of capital and, ultimately, achieve profitable operations.Management’s plans to address the Company’s continuing existence include obtaining debt or equity funding from private or institutional sources or obtaining loans from financial institutions and individuals, where possible.The accompanying condensed consolidated financial statements do not include any adjustments that might result from the outcome of this uncertainty. NOTE 3 – FAIR VALUE OF FINANCIAL INSTRUMENTS Disclosures about fair value of financial instruments require disclosure of the fair value information, whether or not recognized in the balance sheet, where it is practicable to estimate that value.As of March 31, 2015 and December 31, 2014, we believe the amounts reported for cash, accounts payable and accrued expenses, accrued interest payable, and notes payable approximate fair value because of the short-term nature of these financial instruments. We adopted ASC Topic 820 (originally issued as SFAS 157, “Fair Value Measurements”) for financial instruments measured as fair value on a recurring basis.ASC Topic 820 defines fair value, established a framework for measuring fair value in accordance with accounting principles generally accepted in the United States, and expands disclosures about fair value measurements. Fair value is defined as the price that would be received to sell an asset or paid to transfer a liability in an orderly transaction between market participants at the measurement date.ASC Topic 820 established a three-tier fair value hierarchy, which prioritizes the inputs used in measuring fair value.The hierarchy gives the highest priority to unadjusted quoted prices in active markets for identical assets or liabilities (level 1 measurements) and the lowest priority to unobservable inputs (level 3 measurements).These tiers include: · Level 1, defined as observable inputs such as quoted prices for identical instruments in active markets; · Level 2, defined as inputs other than quoted prices in active markets that are either directly or indirectly observable such as quoted prices for similar instruments in active markets or quoted prices for identical or similar instruments in markets that are not active; and · Level 3, defined as unobservable inputs in which little or no market data exists, therefore requiring an entity to develop its own assumptions, such as valuations derived from valuation techniques in which one or more significant inputs or significant value drivers are unobservable. 7 Table of Contents Liabilities measured at fair value on a recurring basis are as follows at March 31, 2015: Total Level 1 Level 2 Level 3 Derivative liability $ $
